Case 20-00321-ELG          Doc 16    Filed 08/03/20 Entered 08/03/20 19:12:35            Desc Main
                                    Document      Page 1 of 12



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                      )
                                                      )
In Re:                                                )
                                                      )    Case No. 20-00321
                                                      )
THE BENNINGTON CORPORATION,                           )    (Chapter 11)
                                                      )
                                                      )
         Debtor.                                      )
                                                      )


                  DISTRICT OF COLUMBIA’S MOTION TO CONTINUE
                RETENTION AND FUNDING OF STATE COURT ORDERED
                 RECEIVER PURSUANT TO SUPERIOR COURT ORDERS


          NOW COMES the District of Columbia (“District”), by and through its attorneys, the

Office of the Attorney General for the District of Columbia, and hereby files its Motion to

Continue Retention and Funding of State Court Ordered Property Manager Pursuant to Superior

Court Order (“Motion to Retain”). In support whereof, the District states as follows:

                                         JURISDICTION

          (1) This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 157,

28 U.S.C. § 1334, and 11 U.S.C. § 1104 et seq. This is a core proceeding pursuant to 28 U.S.C.

§ 157(b). Venue is proper before this court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                               PARTIES

          (2) The District, a municipal corporation empowered to sue and be sued, is the local

government for the territory constituting the permanent seat of the government of the United

States.
Case 20-00321-ELG        Doc 16    Filed 08/03/20 Entered 08/03/20 19:12:35             Desc Main
                                  Document      Page 2 of 12



       (3) Debtor The Bennington Corporation (“Debtor” or “Bennington”) was incorporated

thirty years ago under the laws of the District of Columbia by Mehrdad Valibeigi (“Valibeigi”)

and maintains its principal place of business at 12577 Royal Wolf Place, Fairfax, Virginia, 22030.

Debtor is the owner of three buildings with a total of 35-unit apartments located at 4559 and

4569 Benning Road, S.E. and 4480 C Street, S.E., Washington, D.C. 20019 (“Property”), and is

engaged in the business of renting residential apartments. Mr. Valibeigi is the 100% owner and

president of Debtor.

                                      STATEMENT OF FACTS

       (4) Over thirty years ago, Valibeigi (“Valibeigi”) founded The Bennington Corporation

and incorporated Bennington under the laws of the District of Columbia. Bennington was

created to purchase, sell and manage real estate. Valibeigi, the sole owner of Debtor, and a

relative, Nima Valibeigi, are Debtor’s only corporate officers. Valibeigi is also a 50% owner of

the Astor Apartments, owned by the Astor Partnership, Bankruptcy Case No. 20-00229, a

companion case which filed for bankruptcy protection on May 19, 2020.

       (5) In October 1987, Debtor acquired title to the Property. The Property consists of three

buildings with a total of 35 apartment units and is a rental housing accommodation located

within the District of Columbia. Debtor owns, operates, manages, and otherwise controls the

Property.

       (5) Once Debtor acquired title to the Property, it began leasing units to tenants through

lease agreements. Each lease agreement contained an implied warranty of habitability that

obligated Debtor to maintain the Property in a livable condition and in compliance with the

District’s laws and regulations, including the District’s housing code and mold laws.




                                                2
Case 20-00321-ELG        Doc 16     Filed 08/03/20 Entered 08/03/20 19:12:35              Desc Main
                                   Document      Page 3 of 12



       (6) The Property, however, has suffered from a history of neglect and indifference

resulting from the actions or omissions of Debtor. Debtor’s pattern of neglect at the Property

stretches back years. The tenants at the Property have suffered from numerous dangerous

conditions, including;

           (a) deteriorating plumbing, which has resulted in water damage leading to chronic

               broken pipes, collapsed ceilings, and rampant mold contamination;

           (b) severe rodent and roach infestations;

           (c) inconsistent trash collection, which has resulted in overflowing receptacles and

               exacerbation of the unsanitary conditions; and

           (d) defective heating and air conditioning systems.

       (7) All of these conditions have posed a serious threat to the health, safety, and security

of the tenants. Tenants repeatedly informed Debtor of these conditions, yet Debtor allowed the

conditions to remain unabated for years—well above the thirty-day threshold necessary to

warrant receivership under D.C. Code § 42-3651.02(b). The refusal of Debtor to abate these

housing code violations in a timely manner has been egregious in light of the fact that many of

the tenants are elderly, disabled and/or have modest financial means, and therefore lack feasible

alternatives to the unsafe and unhealthy rental accommodations inflicted upon them by Debtor.

       (8) Accordingly, in October 2018, the Attorney General for the District of Columbia, in

accordance with D.C. Code § 42-3651.03, filed an action in the Superior Court of the District of

Columbia (“Superior Court”) to appoint a receiver to address hazardous housing conditions that

Debtor failed to abate pursuant to the Tenant Receivership Act (“TRA”), D.C. Code §§ 42-

3651.01-.08, and the Consumer Protection Procedures Act (“CPPA”), D.C. Code §§ 28-3901–

3913. The District’s action also sought to provide injunctive relief, restitution to tenants, assess




                                                  3
Case 20-00321-ELG         Doc 16    Filed 08/03/20 Entered 08/03/20 19:12:35              Desc Main
                                   Document      Page 4 of 12



penalties, and collect reasonable attorney’s fees and costs for violations of the CPPA, and to

deter such violations from occurring in the future.

       (9) In January 2019, the Court held a three-day evidentiary hearing on the District’s

Motion to Appoint a Receiver. The Superior Court heard evidence from four tenants, a fire

marshal, an OAG investigator, and the District’s mold expert. See Ct. Dkt. 2018 CA 007253 at

Jan. 22-23, 2019. Their testimony confirmed that Debtor had allowed the Property to descend

into squalid conditions. The tenants testified that despite their calls, texts, and in-person requests,

repairs were sparse. Moreover, any repairs that were made were inadequate. Fire Marshal James

Pennington also testified that despite serving Defendants with a Notice of Violation, major

upgrades were never made to the fire suppression system. Meanwhile, Debtor and its owner,

Valibeigi, continued to lease apartments at the property.

       (10) At the conclusion of the January 2019 hearing, in lieu of appointing a receiver at that

time, the Court ordered the parties to submit an Abatement Plan. See Ct. Dkt. 2018 CA 007253

at Jan. 29, 2019. The Abatement Plan, consented to by Debtor Bennington and Valibeigi, set out

a Court-supervised repair plan for the Property that Debtor Bennington and Valibeigi were

permitted by the Superior Court to manage and oversee and were directed to implement. See

July 23, 2019 Abatement Plan attached hereto and made a part hereof as District Exhibit No. 1.

In consenting to the Abatement Plan, Debtor Bennington and Valibeigi represented that they had

the financial means to bring the Property up to code and comply with District law. Id.

Accordingly, the Superior Court ordered Debtor Bennington and Valibeigi to deposit $75,000

into the Court Registry in order to fund the Abatement Plan.

       (11) Despite having funds at their disposal, Debtor Bennington and Valibeigi made little

progress on complying with the Abatement Plan and making the repairs as ordered by the




                                                  4
Case 20-00321-ELG        Doc 16      Filed 08/03/20 Entered 08/03/20 19:12:35         Desc Main
                                    Document      Page 5 of 12



Superior Court. After months of Debtor’s failing to repair the Property or implement the

Abatement Plan, the District again moved for appointment of a receiver under the TRA, in

November 2019. See Nov. 21, 2019 Order Appointing Receiver attached hereto and made a part

hereof as District Exhibit No. 2.

       (12) On November 21, 2019, the Superior Court granted the District’s request and

appointed Catalyst and its manager, Paula Forshee, as the temporary receiver over the Property.

The Court also directed Debtor Bennington and Valibeigi to pay $25,000 as initial funding for

the Receiver. While Debtor Bennington and Valibeigi paid $5,000 into the Court registry, they

never complied with the Superior Court Order to provide the remaining $20,000 funding

required by the Court.

       (13) In response to Defendants’ failure to fund the receivership as ordered, on December

5, 2019, the District filed a Motion to Show Cause. During the contempt proceedings, Debtor

Bennington and Valibeigi argued that they had an inability to pay the remaining $20,000 to fund

the Receiver.

       (14) However, bank statements of Debtor Bennington and Valibeigi revealed that two

days before the Receiver was appointed, Bennington received $64,000. Rather than devoting

those funds toward complying with the Superior Court’s Order and satisfying Debtor

Bennington’s obligation to fund the Receiver, Valibeigi used Debtor Bennington’s funds to pay

his home mortgage and gamble at the MGM National Harbor Resort & Casino. See District

Exhibit No. 3 at 8 – 12. Because Defendants did not prove an inability to fund the receivership,

they were held in contempt for failing to abide by the November 21, 2019 Order Appointing

Receiver. See Feb. 21, 2020 Conditional Order of Civil Contempt, attached hereto and made a




                                                5
Case 20-00321-ELG         Doc 16    Filed 08/03/20 Entered 08/03/20 19:12:35            Desc Main
                                   Document      Page 6 of 12



part hereof as District Exhibit No. 3. Indeed, Mr. Valibeigi was ordered to spend five days in jail

for his defiance of the Superior Court’s Order to fund the Receiver.

        (15) Further, pursuant to the Superior Court’s November 21, 2019 Order Appointing

Receiver, Debtor is expressly prohibited from overseeing any repair obligations at the Property.

Instead, Debtor is instructed to fund Catalyst Property Solutions. While Catalyst has made

emergency repairs, the rents are insufficient to meet the cost of the repair demands of the

Property or pay bills as ordered by the Superior Court. Currently, the Receiver has no funds with

which to make those payments.

                                               ARGUMENT

       (16) Section 543 of the Bankruptcy Code, 11 U.S.C. 543 (“Section 543”), governs what

actions may be taken by a “custodian” of property of the estate following the filing of a

bankruptcy petition. Section 543(a) limits the disbursements that may be made by a custodian.

Section 543(b) requires the custodian to deliver any property of the debtor held by the custodian

to the debtor or trustee, and to file an accounting.

       (17) Section 543(d)(1) authorizes the Court to excuse a custodian from each of these

requirements. This section provides:

               After notice and hearing, the bankruptcy court - (1) may excuse
               compliance with subsection (a), (b), or (c) of this section if the
               interests of creditors and, if the debtor is not insolvent, of equity
               security holders would be better served by permitting a custodian
               to continue in possession, custody, or control of such property.

11 U.S.C. § 543(d)(1). A state court receiver comes within the definition of a “custodian” within

the meaning of Section 101(11) of the Bankruptcy Code.




                                                  6
Case 20-00321-ELG        Doc 16     Filed 08/03/20 Entered 08/03/20 19:12:35             Desc Main
                                   Document      Page 7 of 12



       (14) Bankruptcy courts have concluded that “[a] receiver could be left in possession even

if a Chapter 11 trustee were appointed.” In re 400 Madison Ave. Ltd. Pshp., 213 B.R. 888, 895

(Bankr. S.D. N.Y. 1997). As the Madison Ave. Court stated,

               [Section] 543(d)(1) lets the court suspend the provisions of the
               Code that contemplate a Chapter 11 debtor in possession will
               manage and operate so much of its property as is in the hands of a
               receiver at the filing date. . . . The duties of a receiver retained in
               possession under Code § 543(d) are limited to the preservation and
               care of the property under his control. Since no section of the
               Code includes a receiver who remains in possession within the
               definition of trustee, the receiver does not take on the obligations
               and duties of a Chapter 11 trustee nor the somewhat different ones
               of a debtor-in-possession set forth in Code § 1107. Simply put the
               receiver has absolutely no responsibility to ensure the progress of
               the case by filing a plan of reorganization or negotiating with
               creditors or to perform any other duties which are the prerogative
               and burden of a debtor-in-possession and a trustee. . . . The
               receiver left in possession by the bankruptcy court has no role in
               the bankruptcy case other than to manage and preserve the
               property in his charge in accordance with the orders governing his
               appointment.

Id. at 895 (emphasis supplied).

       (15) While a bankruptcy court cannot appoint a receiver, see In re Stratesec, Inc., 324

B.R. 156, 157 (Bankr. D.C. 2004) (citing to 11 U.S.C. § 105(b)), where a receiver has been

appointed by a state court, “[t]he state court appointed receiver is a ‘custodian’ within the

meaning of § 101(11) of the code and may be permitted to continue in place in a bankruptcy case

in certain circumstances.” In re R & G Properties, Inc., No. 08-10876, 2008 Bankr. LEXIS 3132,

2008 WL 4966774 (Bankr. D.Vt. Nov. 21, 2008) at 11. See also In re Bullitt Utils., Inc., 558

B.R. 173, 178 (Bankr. W.D. Ky. 2016).

       (16) The authority of a bankruptcy court to permit a “custodian,” including a receiver or

property manager, to continue in possession, custody, or control of such property is found in the

exception to the general turnover rule pursuant to Section 543(d))(1). “This exception is a



                                                  7
Case 20-00321-ELG        Doc 16     Filed 08/03/20 Entered 08/03/20 19:12:35              Desc Main
                                   Document      Page 8 of 12



modified abstention provision, akin to the abstention provisions found in Section 305 of the

Bankruptcy Code, 11 U.S.C. § 305, and whether the Court decides to apply § 543(d)(1) is based

on the exercise of its discretion.” In re R & G Properties, Inc., supra at 11.

       (17) When determining whether to except a custodian from the requirements of

subsections 543(a), (b), and (c), “the paramount and sole concern” is the interests of the

creditors. In re Falconridge, 2007 WL 3332769 at * 7 (Bankr. N.D. Ill. Nov. 8, 2007). A

request for excuse from turnover requires the Court to examine (1) the debtor’s likelihood of

reorganization; (2) the probability that funds required for reorganization will be available; and

(3) whether the evidence shows mismanagement of the property by the debtor. In re Poplar

Springs Apartments of Atlanta, Ltd., 103 B.R. 146, 150 (Bankr. S.D. Ohio 1989).

       (18) Each of these factors supports keeping the Property Manager in place. Initially, the

Debtor's ability to reorganize depends on the value of the Property, which is the Debtor's sole

asset. The value of the Property, in turn, depends on its condition. The Receiver appointed by

the Superior Court is the best person to preserve and protect the Property, and its value.

       (19) In addition, the availability of funds for reorganization is, at best, questionable.

Quite simply, Debtor could not operate the Property at a level sufficient to generate funds for a

reorganization. When Debtor managed the Property, it collected rents, but still failed to maintain

the Property, as reflected by the July 20, 2020 Property Condition Report, assertions in the

District’s Complaint, and the findings made by the Superior Court. Debtor also failed to pay

utilities. Bankruptcy Courts have also found that the existence of deferred maintenance and

upkeep issues on a property raise questions about the availability of sufficient funds for a

reorganization. Bryant Manor LLC, 422 B.R. 278, 290 (Bankr. D. Kan. 2010).




                                                  8
Case 20-00321-ELG        Doc 16     Filed 08/03/20 Entered 08/03/20 19:12:35             Desc Main
                                   Document      Page 9 of 12



       (20) Debtor also mismanaged the Property. In Bryant Manor, the Bankruptcy Court

excused a state court receiver from the turnover requirements of Section 543, 11 U.S.C. 543, and

authorized the receiver to continue to manage the debtor’s multifamily property, because it

would be in the best interest of creditors. In Bryant Manor, the court identified a number of

factors that evidenced the debtor’s mismanagement of the Property. These factors include:

           •   The debtor was not current on utility payments.

           •   There were many occurrences of deferred maintenance at the property.

           •   Some units had water damage or mold.

           •   Critical safety items were missing and smoke detectors had expired.

           •   The property had safety issues.

Bryant Manor LLC, 422 B.R. at 291-292.

       (21) These factors are present at the Property. The Property suffers from a defective

plumbing system which has caused a backup of sewage. The defective plumbing system has also

caused leaks, which have led to structural damage, including collapsed ceilings. In addition,

water damage has resulted in extensive mold contamination. The Property also suffers from a

severe rodent and roach infestation. Rodents enter and exit the units through holes and open

spaces in the units. Trash collection at the Property is inconsistent and the trash dumpster at the

Property is periodically full or overflowing. The common areas at the Property are not cleaned

regularly and are often cluttered with trash. Several units have issues with the heating and air

conditioning system wherein some of the tenants are unable to adjust the temperature in their

unit. This leads to units being extremely overheated in the summer months and cold during the

winter. The Superior Court found the tenants living in unsafe conditions.




                                                 9
Case 20-00321-ELG         Doc 16    Filed 08/03/20 Entered 08/03/20 19:12:35               Desc Main
                                   Document     Page 10 of 12



       (22) The findings by the Superior Court after the three-day hearing clearly demonstrate

that Debtor has mismanaged the Property. In addition, the findings in the July 20, 2020 Property

Condition Report, which is part of the record in the Superior Court case, further highlight that

Debtor has mismanaged the Property.

       (23) Debtor filed the case as a single asset real estate case. Since the Property is Debtor’s

sole asset, it is critical that the Property is properly maintained, preserved and its value

maximized for the bankruptcy estate.

       (24) Under the circumstances, excusing the Receiver from complying with Section 543

and keeping the Receiver in place will ensure that the efforts of the Property Manager to address

the substantial life safety issues will continue, that steps to remediate the physical condition of

the Property will continue, and that the Receiver’s work to stabilize the Property for the benefit

of the tenants, creditors, and the estate will not be discontinued.

       (25) As the United States District Court for the Eastern District of New York stated in

Dill v. Dime Savings Bank (In re Dill), 163 B.R. 221 (E.D. N.Y. 1994),

               [T]he Bankruptcy Court found that the Dime had to subsidize the
               repair and maintenance of the Properties, and that there was
               mismanagement of the Properties. These two findings . . . are
               enough to warrant excusing the Receivers from turning over
               the Properties.

Id. at 227 (emphasis supplied).

       WHEREFORE, the District of Columbia prays that the Court exercise its discretion

pursuant to Section 543(d)(1) of the Bankruptcy Code, 11 U.S.C. § 543(d)(1), and grant the

District of Columbia’s Motion to Continue Retention and Funding of State Court Ordered

Receiver Pursuant to Superior Court Orders, and for such other and further relief as the Court

may deem just.




                                                  10
Case 20-00321-ELG       Doc 16    Filed 08/03/20 Entered 08/03/20 19:12:35           Desc Main
                                 Document     Page 11 of 12



Date: August 4, 2020.



                                    Respectfully submitted,

                                    KARL A. RACINE
                                    Attorney General for the District of Columbia

                                    DAVID FISHER
                                    Deputy Attorney General
                                    Commercial Division
                                    Office of the Attorney General for the District of Columbia

                                                  /s/ William Burk
                                    WILLIAM BURK, D.C. Bar No.
                                    Chief, Land Acquisition and Bankruptcy Section


                                                    /s/ Nancy L. Alper
                                    NANCY L. ALPER, D.C. Bar No. 411324
                                    Senior Assistant Attorney General
                                    Land Acquisition and Bankruptcy Section
                                    441 4th Street, N.W., Suite 1010S
                                    Washington, D.C. 20001
                                    (202) 724-8122
                                    nancy.alper@dc.gov




                                             11
Case 20-00321-ELG       Doc 16    Filed 08/03/20 Entered 08/03/20 19:12:35            Desc Main
                                 Document     Page 12 of 12



                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of August, 2020, I caused a copy of the foregoing
District of Columbia’s Motion to Continue the Retention and Funding of State Court
Ordered Receiver Pursuant to Superior Court Orders to be filed and served electronically
using the Court’s ECF System.

                                                            /s/
                                             Nancy L. Alper
                                             Senior Assistant Attorney General




                                               12
